DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/1/2021.  Claims 1-20 are pending in the case.  Claims 2-20 have been added.  Claims 1 and 17 are independent claims.

Response to Arguments
Applicants argue that the claims are directed to improved generation, evaluation, and selection of analytic models and are therefore not abstract ideas.  However, generation, evaluation, and selection of analytic models are mental processes as detailed below.  The abstract idea rejection is respectfully maintained.

Applicants argue that claim 1 requires tags corresponding to data.  Examiner respectfully notes that “corresponding” is a broad term that does not require the tags to be produced by the sensor or at the same time as the data.  Accordingly, Achin’s “folds” are tags corresponding to data.

Applicants’ remaining prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The claim is directed to an abstract idea.
The limitations of “… a selection of one or more data tags of the dataset … the data tags corresponding to the sensor data in the dataset, the dataset including training data and testing data,” “… a selection of one or more analytics model building techniques,” “generating … a plurality of analytics models using the training data, wherein at least one of the one or more selected analytics model building techniques is used to build at least one analytics model,” and “calculating … a performance of each of the plurality of generated analytics models using the testing data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, nothing in the claim precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

The limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a graphical user interface and a processor amount to no more than mere instructions to 

Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The claim is directed to an abstract idea.
The limitations of “… a selection of one or more data tags of the dataset … the data tags corresponding to the sensor data in the dataset, the dataset including training data and testing data,” “… a selection of one or more analytics model building techniques, the selection of one or more analytics model building techniques,” “generating … a plurality of analytics models using the training data, wherein each of the one or more selected analytics model building techniques is used to generate at least one analytics model,” and “calculating … a performance of each of the plurality of generated analytics models using the testing data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, nothing in the claim 
This judicial exception is not integrated into a practical application.  In particular, the claim recites “at least one data processor,” “a memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to perform operations,” “obtaining a dataset of sensor data associated with an industrial machine,” “receiving a selection … the selection of the one or more data tags provided by a user via a graphical user interface (GUI),” “receiving a selection … the selection … provided by the user via the GUI,” “generating,” “calculating” and “providing a comparison of each of the plurality of generated analytics models via the GUI, the comparison based on the calculated performance of each of the plurality of generated analytics models.”  The graphical user interface and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  MPEP § 2106.05(f).  The graphical user interface and processor limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer system.  MPEP § 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs using the computer components as a tool.


Claims 2-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims depend from independent claims 1 and 17 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore the claims are directed to an abstract idea.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Achin et al. (US 2016/0335550 A1, hereinafter Achin) in view of Iyengar et al. (US 2016/0253440 A1, hereinafter Iyengar).

claim 1, Achin teaches a method comprising:
obtaining, by a data processor, a dataset (“At step 404 of method 400, exploration engine 110 loads the data (e.g., by reading the specified file or accessing the specified information systems),” paragraph 0145 lines 1-3);
receiving, by the data processor, a selection of one or more data tags of the dataset, the selection provided by a user via a graphical user interface (GUI) (“At step 406 of method 400, exploration engine 110 prompts the user to identify which of the variables are targets and/or which are features,” paragraph 0146 lines 1-3), the data tags corresponding to the sensor data in the dataset, the dataset including training data and testing data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K ‘folds’. Cross-validation comprises fitting a predictive model to the partitioned dataset K times, such that during each fitting, a different fold serves as the test set and the remaining folds serve as the training set,” paragraph 0158 lines 1-6);
receiving, by the data processor, a selection of one or more analytics model building techniques, the selection provided by the user via the GUI (“the user may accept the suggested prioritization of modeling techniques or specify a custom prioritization of the modeling techniques (step 428). In some embodiments, the user can modify one or more modeling techniques (e.g., using the modeling technique builder 220 and/or the 
generating, by the data processor, a plurality of analytics models using the training data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K ‘folds’. Cross-validation comprises fitting a predictive model to the partitioned dataset K times, such that during each fitting, a different fold serves as the test set and the remaining folds serve as the training set,” paragraph 0158 lines 1-6), wherein at least one of the one or more selected analytics model building techniques is used to build at least one analytics model (“At step 434 of method 400, the exploration engine 110 initiates execution of the modeling techniques in accordance with the resource allocation schedule. In some embodiments, execution of a set of modeling techniques may comprise training one or more models on a same data sample extracted from the dataset,” paragraph 0165 lines 1-6);
calculating, by the data processor, a performance of each of the plurality of generated analytics models (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.,” paragraph 0166 lines 3-
providing, by the data processor, a comparison of each of the plurality of generated analytics models via the GUI, the comparison based on the calculated performance of each of the plurality of generated analytics models (“Returning to FIG. 4, at step 446 of method 400, the user interface 120 presents the final results to the user,” paragraph 0174 lines 1-2).
Achin does not appear to expressly teach a method comprising a dataset of sensor data associated with an industrial machine.
Iyengar teaches a method comprising a dataset of sensor data (“it may be that training data is comprised of only measurements from vibration sensors,” paragraph 0036 lines 7-9) associated with an industrial machine (“examples of such assets include gas turbines,” paragraph 0002 line 4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analytics of Achin to comprise the industrial machine of Iyengar.  One would have been motivated to make such a combination to apply the analytics of Achin to a wider variety of use cases.

claim 2, the rejection of claim 1 is incorporated.  Achin/Iyengar further teaches a method wherein the plurality of analytics models includes at least one of a predictive model, a classifier model, an image recognition model, a natural language processing model, or an artificial intelligence model (“the predictive modeling system may offer a set of predictive models, including traditional regression models, neural networks, and other machine learning models (e.g., random forests, boosted trees, support vector machines),” Achin paragraph 0228 lines 9-12, emphases added).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Achin/Iyengar further teaches a method wherein the industrial machine is a turbine (“examples of such assets include gas turbines,” Achin paragraph 0002 line 4).

As to independent claim 17, Achin teaches a system comprising:
at least one data processor, and
a memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to perform operations comprising:
obtaining a dataset (“At step 404 of method 400, exploration engine 110 loads the data (e.g., by reading the specified file or accessing the specified information systems),” paragraph 0145 lines 1-3);
receiving a selection of one or more data tags of the dataset, the selection of the one or more data tags provided by a user via a graphical user interface (GUI) (“At step 406 of method 400, 
receiving a selection of one or more analytics model building techniques, the selection of the one or more analytics model building techniques provided by the user via the GUI (“the user may accept the suggested prioritization of modeling techniques or specify a custom prioritization of the modeling techniques (step 428). In some embodiments, the user can modify one or more modeling techniques (e.g., using the modeling technique builder 220 and/or the modeling task builder 230) (step 430) before the exploration engine 110 begins executing the modeling techniques,” paragraph 0157 lines 5-12);
generating a plurality of analytics models using the training data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K 
calculating a performance of each of the plurality of generated analytics models (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.,” paragraph 0166 lines 3-10) using the testing data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K ‘folds’. Cross-validation comprises fitting a 
providing, by the data processor, a comparison of each of the plurality of generated analytics models via the GUI, the comparison based on the calculated performance of each of the plurality of generated analytics models (“Returning to FIG. 4, at step 446 of method 400, the user interface 120 presents the final results to the user,” paragraph 0174 lines 1-2).
Achin does not appear to expressly teach a system comprising a dataset of sensor data associated with an industrial machine.
Iyengar teaches a system comprising a dataset of sensor data (“it may be that training data is comprised of only measurements from vibration sensors,” paragraph 0036 lines 7-9) associated with an industrial machine (“examples of such assets include gas turbines,” paragraph 0002 line 4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analytics of Achin to comprise the industrial machine of Iyengar.  One would have been motivated to make such a combination to apply the analytics of Achin to a wider variety of use cases.

As to dependent claim 18, the rejection of claim 17 is incorporated.  Achin/Iyengar further teaches a system wherein the plurality of analytics models includes at least one of a predictive model, a classifier model, an image recognition predictive models, including traditional regression models, neural networks, and other machine learning models (e.g., random forests, boosted trees, support vector machines),” Achin paragraph 0228 lines 9-12, emphases added).

As to dependent claim 19, the rejection of claim 17 is incorporated.  Achin/Iyengar further teaches a system wherein the industrial machine is a turbine (“examples of such assets include gas turbines,” Achin paragraph 0002 line 4).

Claims 4-6 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar and Jones (“A new graph for screening design evaluation,” 16 January 2012, https://community.jmp.com/t5/JMP-Blog/A-new-graph-for-screening-design-evaluation/ba-p/30071).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Achin/Iyengar does not appear to expressly teach a method wherein the GUI includes a data tag selection field identifying a name for each data tag included in the one or more data tags and an absolute correlation for each data tag included in the one or more data tags.
Jones teaches a method wherein the GUI includes a data tag selection field identifying a name for each data tag included in the one or more data tags (page 3 figure, top edge) and an absolute correlation for each data tag included in the one or 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI of Achin/Iyengar to comprise the names and absolute correlations of Jones.  One would have been motivated to make such a combination to help the user quickly identify the desired tags.

As to dependent claim 5, the rejection of claim 1 is incorporated.
Achin/Iyengar does not appear to expressly teach a method wherein the GUI includes a correlation matrix indicating a correlation measurement of two data tags of the one or more data tags.
Jones teaches a method wherein the GUI includes a correlation matrix indicating a correlation measurement of two data tags of the one or more data tags (page 3 figure; “It is useful to create a color gradient that makes it easy to distinguish small absolute correlations from large ones. Two possibilities are to use a greyscale scheme where a zero correlation is white and a correlation of 1 is black. A more colorful alternative is to use blue for zero correlations with a color gradient to red for absolute correlations of 1. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI of Achin/Iyengar to comprise the correlation matrix of Jones.  One would have been motivated to make such a combination to help the user quickly identify the desired tags.

As to dependent claim 6, the rejection of claim 5 is incorporated.  Achin/Iyengar/Jones further teaches a method wherein the correlation matrix provides the correlation measurement as a color within a color scale or as a shade within a shading scale (Jones page 3 figure; “It is useful to create a color gradient that makes it easy to distinguish small absolute correlations from large ones. Two possibilities are to use a greyscale scheme where a zero correlation is white and a correlation of 1 is black. A more colorful alternative is to use blue for zero correlations with a color gradient to red for absolute correlations of 1. The diagnostic plot below shows an example using the blue to red color gradient,” Jones page 2 last paragraph lines 1-5).

As to dependent claim 20, the rejection of claim 17 is incorporated.
Achin/Iyengar does not appear to expressly teach a system wherein the GUI includes a data tag selection field identifying a name for each data tag included in the one or more data tags and an absolute correlation for each data tag included in the one or more data tags.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI of Achin/Iyengar to comprise the names and absolute correlations of Jones.  One would have been motivated to make such a combination to help the user quickly identify the desired tags.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar, Jones, and Knox et al. (US 2015/0161249 A1, hereinafter Knox).

As to dependent claim 7, the rejection of claim 5 is incorporated.
Achin/Iyengar/Jones does not appear to expressly teach a method wherein the correlation measurement is determined based on semantic knowledge of the two or more data tags.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation of Achin/Iyengar/Jones to comprise the semantic knowledge of Knox.  One would have been motivated to make such a combination to provide better suggestions to the user.

Claims 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar and Gratzl et al. (“LineUp: Visual Analysis of Multi-Attribute Rankings,” 13 October 2013, https://projects.iq.harvard.edu/files/pfister/files/2013_infovis_lineup.pdf, hereinafter Gratzl).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Achin/Iyengar does not appear to expressly teach a method wherein the comparison is provided in a tabular layout including a plurality of bar charts respectively indicating the calculated performance of each analytic model of the plurality of analytics models.
Gratzl teaches a method wherein the comparison is provided in a tabular layout including a plurality of bar charts respectively indicating the calculations (page 1 figure 1 showing several interlinked bar charts).


As to dependent claim 9, the rejection of claim 8 is incorporated.  Achin/Iyengar/Gratzl further teaches a method wherein each bar chart of the plurality of bar charts indicate a root mean squared error associated with each analytic model of the plurality of analytic models (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.,” Achin paragraph 0166 lines 3-10, emphasis added).

As to dependent claim 10, the rejection of claim 9 is incorporated.  Achin/Iyengar/Gratzl further teaches a method wherein the tabular layout includes a first table indicating a rank-ordered list (Gratzl page 1 figure 1 showing each of the interlinked bar charts rank-ordered by a given attribute) of each analytic model of the plurality of analytic models ranked according to the root mean squared error associated with each analytic model (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted residual mean squared error, any variations thereof, etc.,” Achin paragraph 0166 lines 3-10, emphasis added).

As to dependent claim 11, the rejection of claim 1 is incorporated.  Achin/Iyengar further teaches a root mean squared error for each analytic model of the plurality of analytics models (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.,” Achin paragraph 0166 lines 3-10, emphasis added).
Achin/Iyengar does not appear to expressly teach a method wherein the comparison is provided in a plot graph layout including a plot indicating a [metric] for each analytic model of the plurality of analytics models and a second table indicating one or more metrics associated with each analytic model of the plurality of analytic models.
Gratzl teaches a method wherein the comparison is provided in a plot graph layout including a plot indicating a metric for each analytic model of the plurality of analytics models and a second table indicating one or more metrics associated with 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of Achin/Iyengar to comprise the bar charts of Gratzl.  One would have been motivated to make such a combination to help the user understand complex information quickly.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar, Gratzl, and Koo (US 20140248905 A1).

As to dependent claim 12, the rejection of claim 11 is incorporated.
Achin/Iyengar/Gratzl does not appear to expressly teach a method wherein the one or more metrics includes an average percent error, a maximum percent error, and a minimum percent error.
Koo teaches a method wherein the one or more metrics includes an average percent error, a maximum percent error, and a minimum percent error (“With reference to Table 2, respective bars indicate a maximum error, an average error, and a minimum error,” paragraph 0261 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the metrics of Achin/Iyengar/Gratzl to comprise the errors of Koo.  One would have been motivated to make such a combination to provide important accuracy information to the user.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar, Gratzl, and Eric F (comment 822580 on “Flip x and y axes in Excel graph,” 8 October 2014, https://superuser.com/questions/822562/flip-x-and-y-axes-in-excel-graph/822580#822580, hereinafter Eric).

As to dependent claim 13, the rejection of claim 11 is incorporated.
Achin/Iyengar/Gratzl does not appear to expressly teach a method wherein a user can select at least one first data tag of the one or more data tags to be assigned to the X-axis and at least one second data tag of the one or more data tags to be assigned to the Y-axis.
Eric teaches a method wherein a user can select at least one first data tag of the one or more data tags to be assigned to the X-axis and at least one second data tag of the one or more data tags to be assigned to the Y-axis (“You can select whatever you want for series name but I select the column header. X Values are the values in your X column of course. Y values are one of the Y columns,” page 2 last paragraph lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selections of Achin/Iyengar/Gratzl to comprise the axes of Eric.  One would have been motivated to make such a combination to allow the user to freely explore the available data.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar and Vocabulary.com (definition of “Default,” 30 July 2015, .

As to dependent claim 14, the rejection of claim 1 is incorporated.
Achin/Iyengar does not appear to expressly teach a method comprising automatically selecting input and output variable groups from the selection of the one or more data tags.
Vocabulary.com teaches a method comprising automatically selecting [selections] (“an option that is selected automatically unless an alternative is specified,” page 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of Achin/Iyengar to comprise the default of Vocabulary.com.  One would have been motivated to make such a combination to allow the user to defer decisions until they are ready.

Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Achin in view of Iyengar and Ekanayake et al. (“High Performance Parallel Computing with Clouds and Cloud Technologies,” Cloud Computing - First International Conference, CloudComp 2009, Munich, Germany, October 19-21, 2009 Revised Selected Papers, https://www.researchgate.net/publication/221366067_High_Performance_Parallel_Computing_with_Clouds_and_Cloud_Technologies, hereinafter Ekanayake).

As to dependent claim 15, the rejection of claim 1 is incorporated.
Achin/Iyengar does not appear to expressly teach a method wherein building the plurality of analytics models occurs in parallel for at least two analytic models of the plurality of analytic models.
Ekanayake teaches a method wherein [processing] occurs in parallel for at least two [tasks] (“Among many parallelizable problems, most ‘pleasingly parallel’ applications can be performed using MapReduce technologies such as Hadoop, CGL-MapReduce, and Dryad, in a fairly easy manner,” abstract lines 6-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the building of Achin/Iyengar to comprise the parallel processing of Ekanayake.  One would have been motivated to make such a combination to complete building in less time.

As to dependent claim 16, the rejection of claim 15 is incorporated.  Achin/Iyengar/Ekanayake further teaches a method wherein building the at least two analytics models in parallel is performed in a deployed instance of a cloud computing environment (“Infrastructure services (Infrastructure-as-a-service), provided by cloud vendors, allow any user to provision a large number of compute instances fairly easily,” Ekanayake abstract lines 1-3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2015/0032499 A1 disclosing incorporating semantic knowledge to make correlations
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to 
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Ryan Barrett/
Primary Examiner, Art Unit 2145